OFFICE        OF THE   ATTORNEY    GENERAL    OF %EXhS
                                   AUWIN




Bonomblr           2. P.
Couaty        Anditor
Emraln OowIty
KoIIntrm,Tuu
mar         sire




                                             Ut   l8 f~lOU8   I




        Oitr       &W@l’lNnt    t8Xo8?

              ac~h th0 8t4t0 4~4 Oorrnty TAX aoii80-
        tar hold thm Otf'iOO rhrt8ia hr 18 bein
        pia f.88 88 Utah 4nd cOU&ltr TU h,r8088Or
        8na Oollrator lne h8 p8lU f888 SOT 888.80-
        1116, and oollrotlw  tams for tha alby?”
lionorabl8 Z. P. J#nd~#,                        psaa i!



                Article lolgtb, Varnon’a Annotated Civil
StatUt.8,       read8         86    fOllOW8:

             "S‘CtiOZI 1. &IT iZlCOrp0X'at.d   #itye
       twn,   Or TilkigO, i.Ud8pNMbnt    80b001 din-
       trlot, common school dlatrlct, draInage
       dttrlet, uatar   control rnd i.aproTamnt
       dirtriot, ratar  Inprotaamt dlstrlat, or
       natlgatlon dirtrlet in the state of Twsa
       Ia heroby aut&orimd by ordlnanor or by
       proper ra#OlUtIOn t0 authoyita the &U&y
       Auoaeor   of the county in uhloh 8ald ln-
       OOrDOMt@d   Oit~,'tOUZl, Or Tilhg.,   id.-
       pUllhIlt 8ohOOl di#triOt, 0-n      8ohool
       dbtrlot, drainage dlstriot, rater control
       and     &QrOTelMit             di8triOt,      Uat‘r       i!QJrW8lR#IIt
       district, or naTigatIon distrlot 38 located
       t0 aOt 46 Tax kW888Or    fOr  8aid   inOOrpOrat@d
       Oity,  tm,   or vlillaga, ind#p#nd#IIt    8ohQol
       di8triCt,  amon   8OhOOl dietriot,      &81IL438
       dlatrict, uatar oontrol and ispromm*nt          dl8-
       trlot, *st*r lmprw8mmt      4Istrlot,.or mTI-
       @AtiOn        6iStXlOt Or ‘UthOt1Z.   tb. w     c01180-
       tOr     Of    tb. COtlIlty in *hioh 8aid iIl00~0Mt.d
       City,        tWfIl,     Or    Til14J8,      ind.p~d.Xit            8OhOO1
       dirtriot, cosaoxi 8ohool dl8trle8,    dralna60
       dI8trlct, wator oontrol and lmproT8m8nt
       di#triot, WC&tar iEiIDrWUMat    di8triOt. Or
       IIWigatiOn    d.i@triOt      ti 8ita.t.d t0 4Ot a8 'hr
       ~ll.OtOr           881d
                             for  iB~O~OI¶lt.~     Oitr,, tOUll,
       Or Till‘a.,     iad~p.ld.Xlt     8OhOOl di4tTiOt.
       001111onrohool dLtrlat, drdnaga               Utrtrlct,
       Ud#r  ocntrol      and bprOT~~llt       dirtriot,       water
       laprwamant              dlatrlet, ‘or nwigatlon                    dLtrlot.

             =s.CtiOlJ 2. when 8LI 0rd1n4n0. or
       proper resolution 18 pU68d, &lng        wall-
       able the 88rVlo88 Of the COUdy %X A8888-
       80X' t0 8UCb %BOOlVOlUtOd City, t&WI&    Or
       d1~868,    iBd‘p8lldOllt8 ohobl dI8tTI.t. OOW-
       man 8ohool dI8trIot, dMIli4&8 di8triOt,
       w0t.r        OOntrOl         and h~XVT.HIlt           di&tri.Ct,
       Wrt‘r irPpr0TWX.t '&ihriOt,   OF MTigOtion
       district It shell ba the 6utr Of the S8Id
       T.x At38‘8EOr Or the OOUflty In whloh la a h
Eonozablr IL F. J8nnln~e, papa 3



     Inoorpomtd           alty, tom cr rllkgr, indr-
    pan&ant school dlatrlct, common 8ohool
     district,       drainaea Qiatrlct, water oontrol
    and ImproTuant           district. water imprOT.EWBt
    dirtriot, or Batlgation dlatrlot la 8ittUtOd
     ti,U88WS        the taXa iOr ‘aid IBOOrpOri&.d
    Oitr, tOUIl, Or Tillage,          ind#p#nd#Bt 8 Oh001
    di8triot.        OOmOB rahocl dirtriot,         draiar
    dirtriot, Umtar OOBtrOl *IId il8p?OT#MBt                 418-
    triOt. -tU           ilQTOT~.lIt    dIstrIot,'Or BeTi-
    gatlou 618trIot and perform thr dutkr ot
    hX A888UOr for +aid inOOrpOmted                  Oity,
    tOUll,     Or T111t@.,      iZbd.prlld.llt  EQhod diitriot,
    oommon 80hool di8triot,           drainage     diatriti,
    ntar       aontrol     laf bprw8mnt         ai8triot, r~tar
    ipprotU.nt         dlwtrlot, Or MTi6atiOB          di8 trid
    .OUOrdiU@ t0 tha OrdiMnO~8               ati rr8OfvthB8
    Of ‘Sib      .&BOOrpOS'8t.dCity, tOUB, OT Till8g8,
    ind#p#nd#Bt 8OhOO1 &iIJtriOt,              oommo~ rOh00!
    di8triOt,     dr.iM~.     di8tTiCt,     *rtU            OOStrOl
    alrd   i@WOT#mat      dlstrlot,     Uat#r            improTu#Bt
    di.tTiOt.,    or navigation       dIatrIot,            and .oOOXd-
    ily    t0 1.W.
               l‘880tiOB
                      3. !?h.n          an    OrdiME@.         OT
    pT0D.r P88OlUtiOB i# p88Sd                    .T6i1h&     8Wh
    iUCOTDOr8t.d Oiti.8,             tOmU,        Or Tilh,
    iti‘p8Bd8Bt 8OhOol dia             triOt8,       ..OmOn   8@boOl
    di8triOt8,          dT#im&8    di8triOt8,           Uh#r  COwOl
    and irppl’OTU.Bt dirtriota, ntar   iaprw8Xaat
    diOtriOt8, Or MTigatiOB    dietriOt O? th0
    a8rvic.8 of thr County Tar Collaotor, It
    8hI¶ii b8 th8 d&T  Of 8aId T8X cOil##%W
    O? thS       tOUBty    iB rbiOh   8tlid       iB8Omlat8d
    OitiU,        tOWM,     Or Ti118g88,
                                 iBd~p#nd#Bt
    8OhoO1 di8triOt8, OOPPOB lchool diatriOt0,
    drainage dI8trIot8, rater oontrol  and la-
    prOTM.Bt        bi8triOt8,      -tat         ILXprOTawBt
    distr iet8,o r IUbTigEtiOB               dwtr io tr lM
    8itU.t.d       t0     6OlbOt the tax.8 8nd 888@88-
    m*nk       iOr uld       iBOOX'9Ol'8t.daiti.8, tOWB8,
    or Tilhga8,     indipaBd#nt 8Ohool         dir triOt8,
    0-n      8OhOO1 db triCt8,      dr.bLl(g.     dirtriOt..
    WaL -? CtOBtMl 8Bd tnprOT.m.Bt          dimtriot8,
    *It.>   +.WOVCUOC4t  di‘triOt8,        Or ;iW&~lXtiOB
Bonorebla 2. F. JanniBRS. pag6 b



    dIatrIota 8Od         turn               ma moon
                                    as collaot84
                                     wer
    t0   the     M8pSOtiTO          DTOpSr
                                        Of uld  d8po‘ito~
    incorporat,adOiti68, toW66, or TIllagaa,
    lndopanaant lohool diStriOt8, oomaon school
    dirtriOt.,        dr81MgO         dlatrlota,W8t.Z             COnt?Ol
    end Iaprw66rnt dirtriata,                      watar     iSprOT~tX.Bt
    di8trIot6, or Barlgatlon                    dietriota       or othu
    authority   8uthoriz.d  to raoai?. 8uch teX68
    or 866666ment6, all texra or monafr aollaotd
    iOr SOid Iqcorponted     Oitia8, tOUM. or
    TIifSp86,   IBd8p6od6Jit SOho    diStriOt8, OOO-
    ma school dIatrIcta, drainege di&triotr,
    W6t.r  OWtrti    ‘ad iSprOV'U.lkt di8triCt8, UatOt
    bU$ItOT.MBt        di‘triOt8,          Or    MVi&atioB       di#triOt#
    locording to the ordlnrm8a     or raaolatIcn8 OS
    8dd Inoorporatrd   oitioa, towns,   or rilhgaa,
    ind#pandOBt aohool diatriota, 0oMon #Oh001
    dIrtrIc~a, dt6iBSg8 di8triota,    wetar oontrol
    ‘Bd hpr.t.!USBt          di‘triOt8,            -tar     w?OWa8l&t
    dirtriOt8,       Or   a6TigStiOn            md ..OOrd-
                                                diatriatr,
    iI& t0 lavr, 1886 bi8 f8.8 h8r#IMft#r          prO-
    Tided for, end shell parSon tha duti68           oi
    Tax Collaotor oi said inoorpont8d          oItia8,
    tW’XU,     Or TillO&.O,    iBd@pSBd.Bt 8ObPo1 dir-
    triOt#,,    aOIylO!I 8ohool dtitriatr,  dMimU#
    district.,      Water   Control end IRQrOT.~aBt
    dIStriCt8,      W6t.L‘ islprOT6Mant dIatrIota, Or
    BalTigrtiOn     dIrtrJ.CtS.

          '68CtiOB 4.   Th8 prOg#rtT iB 68Id h-
    oorporatad   CItI66, tOnPI, or Tfilag88, Ind8-
    pandeBt aohool dlatrIota, OWOLL 8OhoO1 dktri6t8,
    drabage  dIstrIcta, W8tU  OOntm1  and iaDrO+UWBt
    diStriOt8, ntU   i!OprOVaMBt di8triOt8, Or
    neT&tIon dIstriot8 ta k ingldtankuo Oi thir
    Act 8hdl ba e688888d 8t the mama TrlUa 88
    it I8 8666666d for oounty and Stat0 purpoa86.
Bonoreblo E. P. T6nnlne.6, peg6                  5


              wSt:otIon 5. Khan thr County Aaaaasor
       end County Collaotor em raquIr8d to 866088
       end coll6ot tbo taxes In any Incorporated city,
       town, or tIllega. Indrpcndrnt acbool dlatrlot,
       oommon  school district,      drafnags   dlntrlot.
       wetar oontrol end Improruat           dlatrlot, wetar
       Improvamrnt dlatrlot, or nevigatlon dirtriot
       thay'8hen MSpMtiTOly          rcorira for much au-
       ~1088  me aaount to bo egrard       upon by tha 6w-
       .rBi~,  body Of much iBOOrpOI-6t.d       OIti66,
       towea, Or TillOg.8,      indap#BdOnt 8ChOOl dir-
       triota, 00!nm0118chool diStriet8, dreinega
       diStrIOt8, wetar oontml and I~prorerat dia-
       trlcta, mtu     biproTaruLt diatrlata,or nari-
       gatiOB  di‘triat8 and tha cOE6UI66dOB8r6         court
       of thr oounty In whlah such Incorporated
       cltlaa; toma, or rillegaa, lndepandant lohool
       districta, common school       diatrict8, drainego
       dlatrlota, wetar control end kprovamant di8-
       trlota, mt6r Iaiprowaat         dIatrIat8, ot M+I-
       gOtiOn diStr io t8lM 8itMtad         BOt t0 6X0866
       OM per Cant Or th8 taXa         80 O~i80tad.r

               mi       ebota     a.BtiOnad     8t~tUtO uaa p6688d iB
1939 br the 46th LegI8letaro,                   M8erdIeg     the right8
at iB00rp0lV3t.6 Citi.8,   tOW                  Or Till6~88,    6TOIliaC;
such Inoorporatad oItI*a. t-8                     or Tiii6Qa8    or   the
66rv1068 or tba county tex 888a86or oollaotor, end
Is tha lest axpr6eaIon oi the Laglalatura rogerdIn(
tha authority of such cItI86, torma or tlllegoo IB
a6ourIag tha aenloaa of the county tax eaaoaaor-
aollaotor to e88e88 ana oollrot texaa for tha seam,
end by implioatioB th8 Old8r ltatata8 (rworning th8
8ema proporitlon will be ha14 to br rap6elad to th0
UtaBt Of the COBniCt Of the prior 8tOtUt. and th.
present 8tetut8.     It I8 praauaod that thr Ls4gIalatun
intended to rapael all lewa and part8 of lawa, olsarly
inoonai8t8nt with it8 lettar mote.
               ArtIole          977, Vernon*8     Annotated    Civil Stetut68,
Me88     68   fOllW8:

             “‘The municipal go. mm8nt  Of tha olty
        8hSll conalst of 6 0lt.rcotmcll oompo8.6
        of tha nayor and tno OlderxBaB fmfn oaoh
        ward, e me)orIty of whom shell cosatitute
BonorablrE. F. Jennings, paga 6


       a quorum ror tbr tranaeotIon or businaaa,
       eraapt et cellad maetl~a. or meat:ngr ror
       tha lmpoaltlon or taxes, when two-third8
       of a full board shall be raqulrad, unlaaa
       othcrwlaa aproifiad, provided that wbero
       tha city or town 18 not divided      inttqrarda,
       tha city oounoll shell be compoead of the
      mayor end five elduman,      and the provlalona
      of this tltla relating to ~oo*sdInga In
      a ward ahell    apply to a whclr alty or town.
      Other ol’floara of tha oorporatlon ah11 ba
      a treasurer, 6n 668*680rand oollactor, 8
      la c r a ta r y,
                    a city ettorn*~,,  a amrahel, city
      lnglnaar, and such other offloara ind egmta
      as the city cou.ucIl laay from time to tlraa
      dir&.      Thr orrio~. of trmaur4r,      aaaoaaor
      and colltctor, city ettorna~, and city an-
      &near may be dlapanaad with by an ordlnaaaa
      t0 that .ffOCt, and tha DOWOr.      806   dutie.
      hcrcln praacribad for euoh OffiO8r8 amy be
      conferred by tha council upon other ~orrloara.
      Thr above nanad orrloua ahall ba elaotod by
      the quallfltd lhOtOr8 of the alty for 8
      tars  of two years. w

             We pUObi   irOn   Tore8   ~UritQ~d#nOa,   VO1Um8
JO,   pegs   222,   am iollowa:

            *Ordinarily, a alty couac11 whloh
      hea power to croeta 8 public eppointivr
      otiti8 her power to di8oontiwe    it.   The
      ltatutaa  sutborlsr the GOUn0i.l Of 8 city
      operatlog under ths general law to air-
      panam  wlth certain oSfio88 and oonrar tha
      povara erd dutlta eftaoh8d to the aa8a
      upon other otiIoara,and utpowar the boerd
      or comnIaaIontrs of e nuaIclpelIt~ having
      the oommIaalon rorm or gwarnmtnt .to
      abolish lny oiflot which it areat86. The
      right 0r the council or 8 oltr oparetlag
      under a apacial Obarter to ebai%h partiOUl8r
      otflcaa aapanda upon tha tcrma 02 tbs cbertar.
Honor#blo II. P. J#nnl~s,    peer 7



     &t 8 ehertar will not b8 oonatruoa   to authorlza
     tha oounoll to #bolIsh 811 olty o?Slo#s old thu8
     dartroy the oltr ~ovenmant, rhrro the lmy#g#
     In susorptlbls oi s oonstruotloa whichtill pro-
     #ana all of the law inteat. Tbr oouaollommot
     by n8olutlon abolish an offlor oroatd by m
     oralnanoe; ana uhars it lttcnptr to do 80 tha
     Inoumbant r#amlns 85 offlorr de Jnrr. Thrcourts
     rIl1 not annul ui ordln#no# #bollahlag so offlo
     et the salt of 058 who he8 not bona injure4 tbroby.
     #harm laoffloa la lr(lally lboll8hrd , the iaoorb#at
     QL WA w?A.$bL %CL tm.manaatlon for the rauinarr
      of him ter8.”
           Srotlon4 o? Artlola XX of thm State Conitltutlon
proviars that oltlee and    tam  hatlag a popaldlon of
5.000  or 'lam ray br chartared b7 a grncral lsu only; but
oitl8r baring mr8 then 5,000 lnbsbltrnk mayattoptth8ir
oh#rtrrr by a #i#sjorltyrota at an 8lcotlon held for that
parpose.    Th888 protlsloas lblt thr op8ratlon oi t)r
statute8 relating to the   iaocrporatlon of oitlos,  tow
and rillmg88 to thosr rith 5,000 lnhebltmts     or 118s.
md only tbore hwlq      5,000 lnh#blt#ntr or 188s ry b8
inborpontd     andor thr g#a#r#l 18~8 r#lstlng to the in-
oorpor&lon of maniotp8lltl8*    other than tho88govwnlly
ho88 rula oh#rt#rs.

          Thr population of Soar bkr   is 3,032 iahsbltsnt8;
tMr#for#, w# must lsa na e that said town d-# inoorpezstd
anarr th8 g#n89#1 l#w# rolatlng to tlr Inooxporatlon of
mnnlolpalltl88 oth8r th8a tho88 eovrmlng hoa8 rule cbartars.

          Whet8 th8 otflos    of   tax   8888sso~oo118otor   h88
b##a  dlepansrd with br an ordlmnor    to that #ti#ot, the
pow8r8 85a am88     prr8oribea  by 18~ for raoh 0m088   nay
he confrrr8a apon other ofrlorrs bf th8 olty oounoll.
Tharetoro,   you are r#rp#otf'ull~ 8atl8ra that it 18 th8
opinion of thla   dopartmt   that lr th8 oWIo# of city
tax #ae##ror-ooll#otor for thr town oi Sour L#lc# hsr
b883 ai8p88388a  with. and the oltjr council 0s a8ia town
h88 pa8886 85 oralnanoravailing aooh tomi 0r th s*r-
tloar of the ooonty Lax~888888or-ooll8ofo:-. than lt 18
Ilonomble B. i'. Jennlnp,s, p8ce 8



the duty or th# county tax a88#88or-colleotor to ea8888
ana oollaot the tare#  of the tom of Sour Lake. Hoverer,
It la to be noted that  15 the event  the oounty tax aaeeaeor-
~oolleotor In euthorltrd to ese~ss and ool&ot such teree
for meld town, tha property therein   #hall be 8asceeeU at
the aeme value am It la aeerered for emnt~ ard stat# gur-
po*e*.

            With rrfrrrnoe to your sscoad qusstlon, you are
r**p*ct?u11y 8ari88a that     if the county bx eesresorcol-
laotor aaeeeeee ana oollaotathe taxes of the tom of
Soar L#ke under ArticlelOLZb,lupn, where the o?flor
of olty tax asrreror-oolleotor ham bran dispensed with
by en ordinance   of the city 0005c11, said tax ass8ssor
aollaotor 1s -not holding two orrloer, but la holding only
one o??lce which la the o??loe of oountf tax a###seor-
w llrctor’,  and 10 8r8888lng   85a oolleotlag the taxae
0r the tom-5 or Soar Lake, he 18 only perfordne     8aai-
tlorul autles lmporrd upon hla by the above aentloned
8tatut88.

          Trlistlng that the torrgolne fully 8ne~8rs    your
lnqalm, we era
                                     Your8 very truly